Exhibit 99.1 MHG - Presentation of the Q4 2014 results 4 February 2015 at 08:00 (CET) Marine Harvest ASA hereby invites you to the presentation of the results of the fourth quarter 2014 at Hotel Continental, Stortingsgaten 24/26, 0117 Oslo, Norway. Please note that the quarterly report and presentation will be published at 07:00 CET. The presentation will be held in English and will also be available as a webcast. The webcast will be available on www.marineharvest.com You are also invited to participate in an international conference call at 16:00 (CET) on the same day. The participants can call in using the details in the attachment. Participants for the telephone conference are kindly asked to call in 5-10 minutes in advance of the commencement of the conference in order to subscribe. Participant Access Conference Title: MHG Q4 2014 International Conference call Moderator Name: Marine Harvest management Company Name: Marine Harvest (1) Dial in 5-10 minutes prior to the start time using the number / Confirmation code below. Conference ID: 1822892 Participants, Local - Amsterdam, Netherlands: +31(0)20 716 8250 Participants, Local - Bangalore, India: +91(0)80 6127 5077 Participants, Local - Beijing, China: +861 Participants, Local - Berlin, Germany: +49(0)30 3001 90541 Participants, Local - Brussels, Belgium: +32(0)2 620 0137 Participants, Local - Budapest, Hungary: +361700 9874 Participants, Local - Copenhagen, Denmark: +4 Participants, Local - Dublin, Ireland: +353(0)1 2465606 Participants, Local - Frankfurt, Germany: +49(0)69 2222 10643 Participants, Local - Geneva, Switzerland: +41(0)22 567 5429 Participants, Local - Helsinki, Finland: +358(0)9 2310 1618 Participants, Local - Hong Kong, Hong Kong: +8523068 9883 Participants, Local - Johannesburg,South Africa: +2 Participants, Local - Kuala Lumpur, Malaysia: +60(0)3 6207 4618 Participants, Local - Lisbon, Portugal: +3512131 64174 Participants, Local - London, United Kingdom: +44(0)20 3427 1937 Participants, Local - Madrid, Spain: +3 Participants, Local - Milan, Italy: +3 Participants, Local - Montreal, Canada: +1 Participants, Local - Moscow, Russia: +7 Participants, Local - Mumbai, India: +91(0)22 6150 1762 Participants, Local - Munich, Germany: +49(0)89 2030 31224 Participants, Local - New York, United States of America: +1 Participants, Local - Oslo, Norway: +472350 0485 Participants, Local - Paris, France: +33(0)1 76 77 22 32 Participants, Local - Prague, Czech Republic: +420 Participants, Local - Rome, Italy: +3 Participants, Local - Sao Paulo, Brazil: +5 Participants, Local - Seoul, Republic of Korea: +82(0)2 3483 1968 Participants, Local - Singapore, Singapore: +656622 1965 Participants, Local - Stockholm, Sweden: +46(0)8 5065 3932 Participants, Local - Sydney, Australia: +61(0)2 9253 5961 Participants, Local - Taipei, Taiwan: +886(0)2 2656 7338 Participants, Local - Tallinn, Estonia: +372622 6504 Participants, Local - Tel Aviv, Israel: +9723721 7905 Participants, Local - Tokyo, Japan: +81(0)3 4455 6449 Participants, Local - Toronto, Canada: +1 Participants, Local - Vienna, Austria: +43(0)1 25302 1770 Participants, Local - Warsaw, Poland: +4 Participants, Local - Zurich, Switzerland: +41(0)44580 7218 This information is subject of the disclosure requirements acc. to §5-12 vphl (Norwegian Securities Trading Act)
